                      Case 2:19-cv-02636-KHV-KGG Document 2 Filed 10/16/19 Page 1 of 1



                                        (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)


                                                                                         Ý×ÌÇ ÑÚ ÔßÉÎÛÒÝÛô ÕßÒÍßÍô ÔßÉÎÛÒÝÛ ÐÑÔ×ÝÛ
ßÕ×Îß Íò ÔÛÉ×Í                                                                           ÜÛÐßÎÌÓÛÒÌô ÝØ×ÛÚ ÙÎÛÙÑÎÇ ÞËÎÒÍô ×ßÒ ÓÝÝßÒÒô
                                                                                         ¿²¼ ÞÎ×ÒÜÔÛÇ ÞÔÑÑÜ
                                                        Ü±«¹´¿-                                                         Ü±«¹´¿-
                       (EXCEPT IN U.S. PLAINTIFF CASES)                                                                 (IN U.S. PLAINTIFF CASES ONLY)




              (Firm Name, Address, and Telephone Number)                                                (If Known)
Í¸¿§» Ôò Ü±©²·²¹ô Ü¿²·»´´» Òò Ü¿ª»§ô Í´±¿² Û·-»²¾¿®¬¸ô Ù´¿--³¿²ô                         Í»¿² Óò Í¬«®¼·ª¿²ô Û´·¦¿¾»¬¸ Ûª»®- Ù«»®®¿ô Í¿²¼»®- É¿®®»² Î«--»´´
Ó½Û²¬·®» ú Ö¿®¾±»ô ÔòÔòÝòô çðð Ó¿--¿½¸«-»¬¬-ô Í¬» îððô Ô¿©®»²½»ô ÕÍ                      ú Í½¸»»® ÔÔÐô çìðï ×²¼·¿² Ý®»»µ Ð¿®µ©¿§ô Í¬» ïîëðô Ñª»®´¿²¼ Ð¿®µô
êêðìì øéèë÷ èìîóêíïï                                                                     ÕÍ êêîïðô øçïí÷ îìíóêïðð

                                                                                      (For Diversity Cases Only)                                    and One Box for Defendant)

                                     (U.S. Government Not a Party)                                                                            or


                                                                                                                                              and
                                     (Indicate Citizenship of Parties in Item III)




                                                                                                            (specify)
                                                                                     (Do not cite jurisdictional statutes unless diversity)
                                ìî ËÍÝ y ïçèí

                                Ë-» ±º »¨½»--·ª» º±®½» ¿²¼ º¿·´«®» ¬± ¬®¿·²



                                  (See instructions):



ïðñïêñîðïç                                                  ñ-ñ Û´·¦¿¾»¬¸ Ûª»®- Ù«»®®¿
